ORDER

Appellants Marvin and Patricia Mews appeal from summary judgment entered in favor of Respondent Charlie Chan Publishing Corp. in an action for return of earnest money deposited pursuant to a real estate sales contract. On appeal, Appellants complain that the trial court erred in applying rules of contract construction, that Respondent failed to present evidence that it had performed all of its duties and obligations under the contract, and that Respondent failed to present evidence that it had complied with the contract provisions to declare a default or establish its damages. We have reviewed the briefs and the record on appeal and find no error of law. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b). Respondent’s motion for damages for frivolous appeal is denied.